DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/11/2021 has been entered. Claims 1-3 remain pending in the application. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final Rejection mailed 07/17/2020. 
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore
wherein the pet bed comprises an inner honeycomb bubble cushion layer throughout the top member.
wherein the bottom panel comprises an inner foam.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the pet bed comprises an inner honeycomb bubble cushion layer throughout the top member.” There is a lack of antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
	
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskill et al (US2019/0098860A1) herein Gaskill in view of KR(KR 20170002653 U-translation provided).

    PNG
    media_image1.png
    569
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    174
    675
    media_image2.png
    Greyscale

 Gaskill teaches:
A pet bed comprising (Abstract and Figures)
A bottom panel (Figure 1, Reference A)
of flexible material; (Paragraph 0016, lines 4-5)
at least four elongated side panels (Figure 1, References C-I)
extending around a peripheral edge of the bottom panel and joined thereto,  (Figure 6, Reference G)
wherein the at least four elongated side panels have an upper edge (Figure 6, Reference I)
substantially parallel to the peripheral edge of the bottom panel (Figure 6, Reference H)
a top panel (Figure 1, Reference B)
of flexible material similar in size and shape to the bottom panel (Figure 1, see how top panel is the same size and shape to bottom panel A, paragraph 0016, lines 4-5)
having a peripheral edge portion (Figure 6, Reference J)
joined to the upper edges of the side panels; (see how peripheral edge portion (J) is joined to the upper edges of the side panels in Figure 1)
and a mass of stuffing material disposed between the top and bottom panels; (Figure 1, Reference 2)
Gaskill doesn’t teach:
wherein the pet bed comprises an inner honeycomb bubble cushion layer throughout the top member.
KR teaches:
A pet bed (abstract and figs)
wherein the pet bed comprises an inner honeycomb bubble cushion layer throughout the top member. (Fig 1+4+6+7, Ref 210, “The plurality of holes 210 formed in the porous pad 200 may be implemented in the form of a circular or polygonal shape, and most preferably, the hexagonal holes are repeatedly arranged in order to minimize the deformation during molding, (Honeycomb) structure.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the top member of Gaskill such that it comprises an inner honeycomb bubble cushion layer throughout the top member as taught by KR to allow the user to disinfect and wash easily (abstract). 
Regarding Claim 2:
Gaskill as modified, as shown above, discloses all the limitations of claim 1.  Gaskill further teaches:
wherein at least one side panel joins the top panel and bottom panel with an interlocking fastener, wherein the interlocking fastener is a zipper. (Figure 6, Reference 10)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskill et al (US2019/0098860A1) herein Gaskill in view of KR(KR 20170002653 U-translation provided) and in view of Williams (US20130047925A1).
Regarding Claim 3:
Gaskill as modified, as shown above, discloses all the limitations of claim 1 but doesn’t teach:
wherein the bottom panel comprises an inner foam. 
Williams teaches:
A ped bed (abstract and figs)
wherein the bottom panel comprises an inner foam. (ref 18, para0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom panel of Gaskill such that it comprises an inner foam as taught by KR to provide for a surface for supporting the ped bed rests on an uneven surface (para0020).  

Response to Arguments
Applicant’s arguments with respect to claim(s) that Gaskill does not teach “the use of an inner honeycomb bubble cushion layer throughout the top member” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643